Citation Nr: 0611896	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  03-05 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION


The veteran had active service from December 1967 to October 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which granted service connection for diabetes 
mellitus and assigned a 20 percent disability rating 
effective as of July 9, 2001.  During the pendency of this 
appeal, by rating action dated in March 2004, the 20 percent 
disability rating for the service-connected diabetes mellitus 
was made effective as of May 8, 2001.

In September 2004, the veteran testified at a personal 
hearing over which the undersigned Veterans Law Judge 
presided at the RO, a transcript of which has been associated 
with the claims folder. 

This matter was previously before the Board in December 2004, 
wherein it was remanded for additional development.  The case 
is now returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

Unfortunately, another remand is required is required in this 
case.  Although the Board sincerely regrets the additional 
delay, it is necessary to ensure that there is a complete 
record upon which to decide the veteran's claim so that he is 
afforded every possible consideration.

The veteran's service-connected diabetes mellitus has been 
rated pursuant to the criteria set forth in Diagnostic Code 
7913, which provides that compensable complications of 
diabetes mellitus are generally to be evaluated separately, 
with noncompensable complications to be considered as part of 
the diabetic process under Diagnostic Code 7913.  See 38 
C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2005).

The veteran has asserted that his diabetes manifests in 
complications in the form of diabetic retinopathy, diabetic 
neuropathy, and hypertension.  Under Diagnostic Code 7913, 
the Board must determine whether compensable disability 
ratings can in fact be awarded for any such complications.  
This requires analysis of the severity of identified 
complications of diabetes mellitus, to ascertain whether such 
complications are compensable. 

In the May 2005 VA examination report, the examiner indicated 
that the veteran probably had mild diabetic neuropathy, given 
light tingling, with normal examination of both feet.  The 
examiner also indicated that he probably had mild diabetic 
retinopathy, but that it needed to be confirmed by a dilated 
eye examination which had been scheduled for the following 
month.  A VA outpatient treatment record of appointments 
shows that the veteran was scheduled for a diabetic optometry 
examination in June 2005.

A report of the June 2005 diabetic optometry examination has 
not been associated with the veteran's claims folder.  
Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).   On remand, 
the report from the June 2005 diabetic optometry examination 
must be obtained. 

Additionally, on remand, the veteran should be examined by an 
appropriate VA  physician that is qualified to render medical 
opinions in the field of endocrinology and diabetes, 
regarding the extent and severity of the veteran's 
complications of diabetes, to include diabetic retinopathy, 
diabetic neuropathy, and hypertension.  The Board has 
withheld issuing any partial decision until such additional 
development is completed.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's complete treatment records from 
the Boston VA Medical Center dated since 
May 2005, to include the examination 
report from scheduled June 2005 diabetic 
optometry examination.

2.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims file, schedule 
the veteran for a VA endocrinology 
examination.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
tests should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.

The examiner should describe what, if any, 
complications attributable to the 
veteran's service-connected diabetes 
mellitus exist, to include diabetic 
retinopathy, diabetic neuropathy, any 
hypertension, and specifically describe 
the nature and severity of each.  If the 
veteran does not suffer any such 
complications as a result of his diabetes 
mellitus, the examiner should so state.

An opinion should also be provided as to  
whether the veteran requires insulin 
and/or a restricted diet.  The extent, if 
any, to which his activities are regulated 
due to the diabetes mellitus should also 
be addressed.

The examiner must provide a comprehensive 
report including a complete rationale for 
all conclusions reached.

3.  Review the claims folder and ensure 
that the foregoing development actions 
have been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.

4.  Finally, readjudicate the veteran's 
claim for an increased disability rating, 
to include the possible assignment of 
separate ratings for compensable 
complications of diabetes mellitus.  If 
the determination of the claim remain 
unfavorable to the veteran, he should be 
furnished with a Supplemental Statement of 
the Case and be afforded a reasonable 
period of time in which to respond before 
the case is returned to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 


